Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of allowable subject matter:
Applicant(s) claimed invention of a copolyester, copolyesterpolycarbonate or copolyesterpolyether copolymer comprising either differing polyester units, or comprising polyester units and polycarbonate or polyether units or both, and optionally further comprising one or more coupling agents, and being characterized by having polymerized units of one or more aromatic diacid monomer; from 10 mole % to 40 mole % of the sum of polymerized units of one or more aliphatic diols where the mole % is the sum of the moles of polymerized units of the one or more aliphatic diols in the copolymer expressed as a percentage of the total moles of polymerized units that make up the copolymer; a primary Tg between 85 °C and 125 °C as measured from the inflection point on second heat up of the DSC curve using a heating/cooling rate of 10°C/min; and a heat of melting AHm peak no greater than 10 J/g after exposure to hydrostatic pressure of 1000 psi CO2 at 135 °C for 4 hours. and method for preparing a same. The crux of the invention lies in the discovery the method claimed can produce a copolyester, copolyesterpolycarbonate or copolyesterpolyether copolymer may be produced for form foamable copolymers above starting with recycled PET material while avoiding the problems commonly associated therewith such as the use of high temperatures and those associated when converting semicrystalline polyesters into an
amorphous copolyester polymer material capable of producing low density foam. Such has neither been anticipated by nor made obvious from the prior art. The art of record demonstrates other copolymers and methods produced in the art which do not however, contain the advantages as mentioned and neither avoid the problems as mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Terressa Boykin/Primary Examiner, Art Unit 1765